           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DAVID ERWIN                                                     PLAINTIFF

v.                       No. 3:18-cv-73-DPM

JOHN DOES, Officers 1-3; and
ANTHONY GANUS, Deputy
Sheriff, Greene County, Arkansas                           DEFENDANTS

                                ORDER
     Erwin's motion to reconsider, NQ 42, is denied. The Court stands
by its 19 August 2019 Order and Judgment. NQ 40 & 41.
     The Court also construes NQ 42 as a motion for leave to proceed in
forma pauperis on appeal, which is granted.   FED.   R. APP. P. 24(a)(3). The
Court directs the Clerk to docket NQ 42 as a notice of appeal.
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
